865 F.2d 260
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daries SHERRILLS, Plaintiff-Appellant,v.STATE OF OHIO, City of Cleveland, Cleveland PoliceDepartment, Cleveland Metropolitan HousingAuthority, Battles, Patrolman,Defendants-Appellees, (88-3877)Barbara Ryan, Head Nurse, Coleman, Nurse, Vince Campanella,Virgil Brown, Robert B. Pace, Edward Feighan,Gerald T. McFaul, Sheriff,Defendants-Appellees, (88-3878)State of Ohio, Cleveland Police, Cleveland Detectives,London, Attorney, Damiani, Attorney, Sillivan,Attorney, Defendants-Appellees, (88-3879)Richard F. Celeste, Governor, Anthony J. Celebrezze, Jr.,Attorney General, Frank H. Gray, Supt., Richard P.Seiter, Defendants-Appellees.  (88-3880)
Nos. 88-3877 to 88-3880.
United States Court of Appeals, Sixth Circuit.
Dec. 20, 1988.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges;  and RICHARD F. SUHRHEINRICH, District Judge.*

ORDER

2
This matter is before the court upon consideration of the appellant's responses to this court's October 12, 1988, orders directing him to show cause why appeals 88-3877, 88-3878, 88-3879, and 88-3880 should not be dismissed for lack of jurisdiction because of a late notice of appeal.


3
It appears from the record that the final decisions were entered April 1, 1986.  The notice of appeal filed on September 14, 1988, was more than two years late.  That notice of appeal was docketed as appeal nos. 88-3877, 88-3878, 88-3879, and 88-3880.  Fed.R.App.P. 4(a) and 26(a).


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the appeals be and hereby are dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Richard Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation